DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   

Claim 5 adds an “additional 1 x 1 convolutional layer” to “the at least two successive convolutional layers”, for a total of three (3) layers in “each group” (claim 1).   Support in the originally 


    PNG
    media_image1.png
    381
    908
    media_image1.png
    Greyscale

.  Again, support in the originally filed disclosure cannot be found for this structural element.  Clarification is required. 

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed over the prior art.  Claim 5 is rejected under 35 USC 112(a) above, and would be allowable if the claim were cancelled or the rejection overcome.   Claims 2-19 are also rejected below under non-statutory obviousness-type double patenting. 

The following is a statement of reasons for the indication of allowable subject matter:   The most pertinent prior art reference is to Yi Sun et al., “Deep Convolutional Network Cascade for Facial Point 


Regarding claim 2, a system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to implement (Sun is computer implemented:

    PNG
    media_image2.png
    185
    588
    media_image2.png
    Greyscale

): 

a neural network configured to process data characterizing an input image to generate an alternative representation of the input image (the locations of features points are output given a facial image input:

    PNG
    media_image3.png
    135
    663
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    747
    1435
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    832
    711
    media_image5.png
    Greyscale

 ), the neural network comprising: 



    PNG
    media_image4.png
    747
    1435
    media_image4.png
    Greyscale

	The module subnetwork “F1” is depicted as follows:

    PNG
    media_image6.png
    423
    664
    media_image6.png
    Greyscale

), each of the module subnetworks comprising: 

a plurality of groups of neural network layers configured to process a preceding output representation generated by a preceding subnetwork in the sequence and to generate a respective group output for each of the plurality of groups (

    PNG
    media_image6.png
    423
    664
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    664
    657
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    457
    1414
    media_image8.png
    Greyscale

), 

wherein each group of the plurality of groups includes at least two successive convolutional layers (


    PNG
    media_image9.png
    498
    1414
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    442
    664
    media_image10.png
    Greyscale

), 

wherein the at least two successive convolutional layers comprises a 1x1 convolution layer followed by a NxN convolutional layer, wherein N is an integer greater than 1; and 

an output layer configured to process the alternative representation of the input image to generate an output from the input image (

    PNG
    media_image11.png
    753
    1462
    media_image11.png
    Greyscale

).

	Sun does not teach, “wherein the at least two successive convolutional layers comprises a 1x1 convolution layer followed by a NxN convolutional layer, wherein N is an integer greater than 1”.  Specifically, Sun does not teach a convolutional layer of 1x1.   For example, Sun’s layers are 4x4, 3x3, and 2x2 as indicated in Table 1:


    PNG
    media_image12.png
    297
    655
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    564
    1403
    media_image13.png
    Greyscale

.
	Christian Szegedy et al., “Going Deeper with Convolutions”, cited by applicant in the IDS filed on 03/22/2021, teaches a convolutional neural network , “wherein the at least two successive convolutional layers comprises a 1x1 convolution layer followed by a NxN convolutional layer, wherein N is an integer greater than 1” (


    PNG
    media_image14.png
    577
    852
    media_image14.png
    Greyscale

).  
	However, there is no reasons to add the “inception module” of Szegedy to the neural network structure of Sun ( 

    PNG
    media_image10.png
    442
    664
    media_image10.png
    Greyscale

) without reliance on impermissible hindsight.  Further, Szegedy is not “prior art”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10977529. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claims 2 and 12 are fully anticipated by claim 3 of the patent.   The remainder of the dependent claims are either anticipated by individual claims in the patent or obvious over the art of record. 

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10650289. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claims 2 and 12 are fully anticipated by claim 18 of the patent.   The remainder of the dependent claims are either anticipated by individual claims in the patent or obvious over the art of record. 

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9904875. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claims 2 and 12 are fully anticipated by claim 5 of the patent.   The remainder of the dependent claims are either anticipated by individual claims in the patent or obvious over the art of record. 

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10460211. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claims 2 and 12 are fully anticipated by claim 1 of the patent.   The remainder of the dependent claims are either anticipated by individual claims in the patent or obvious over the art of record. 
 
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9911069. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claims 2 and 12 are fully anticipated by claim 1 of the patent.   The remainder of the dependent claims are either anticipated by individual claims in the patent or obvious over the art of record. 

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11062181. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Independent claims 2 and 12 are fully anticipated by claim 1 of the patent.   The remainder of the dependent claims are either anticipated by individual claims in the patent or obvious over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665